Citation Nr: 1519174	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.

3.  Entitlement to a compensable initial disability rating prior to May 19, 2011 and a rating in excess of 40 percent since then for residuals of prostate cancer.
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for residuals of prostate cancer and assigned a noncompensable evaluation, and a March 2011 rating decision which granted service connection for an anxiety disorder, (claimed as PTSD), awarded a 30 percent disability rating,  and denied the Veteran's claim for service connection for bilateral hearing loss.  In October 2011 the Veteran's disability rating for residuals of prostate cancer was increased to 40 percent effective May 19, 2011.
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of those proceedings is of record.

Although the issue of entitlement to TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has raised the matter of entitlement to TDIU during the pendency of the appeal.  Thus, the issue is properly before the Board.  As further development is required however, the issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present during service or for many years thereafter and is not otherwise etiologically related to service.

2.  The Veteran's anxiety disorder is not productive of occupational and social impairment with reduced reliability and productivity, or worse.  

3.  Prior to May 19, 2011, the residuals of the Veteran's prostate cancer were not productive of a daytime voiding interval of between two and three hours, or awakening to void twice nightly, nor did it require wearing absorbent materials.

4.  From May 19, 2011, to April 6, 2014, the residuals of the Veteran's prostate cancer did not require the use of an appliance, or wearing absorbent materials which required changing more than 4 times daily.

5.  From April 6, 2014, the Veteran's prostate cancer residuals required wearing absorbent materials that must be changed more than 4 times per day.  

6.  At no point during the appeal period have the residuals of the Veteran's prostate cancer been productive of urinary tract infections, renal dysfunction, or obstructed voiding.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial disability rating in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2014).
 
3.  For the period prior to May 19, 2011, the criteria for a compensable initial disability rating for residuals of prostate cancer were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

4.  For the period from May 19, 2011, to April 6, 2014, the criteria for a disability rating in excess of 40 percent for residuals of prostate cancer were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

5.  For the period since April 7, 2014, the criteria for a disability rating of 60 percent for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A December 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

The Veteran's claims for a higher rating arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified additional available records that have not been obtained.  

The Veteran underwent VA examinations in September 2009, January 2011, February 2011 and September 2011 which involved a review of the Veteran's claims file, in-person interviews, and physical, audiological, and psychiatric assessments.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disabilities on his earning capacity where that is at issue as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his disabilities have worsened since his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Likewise, an informed nexus related opinion was obtained in connection with the service connection claim.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding, including any treatment records that the Veteran had not previously submitted.  The Veteran also volunteered his treatment history and symptoms.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and increased ratings.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.




II.  Service Connection - Hearing Loss

The Veteran has been diagnosed with bilateral sensorineural hearing loss, for which he wears hearing aids, and contends that the condition is due to loud noise from artillery and small arms fire during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Service treatment records show that the Veteran's hearing was within normal limits both at entrance and separation examinations.  The records show no complaints, diagnoses, or treatment for any audiological problems and he did not identify any hearing or ear problems on his report of medical history at separation.

VA treatment records show complaints of longstanding hearing loss in June 2009, which the Veteran thought probably began during service but had worsened in recent years to the point he was having difficulty understanding the speech of others, especially during meetings.  

In January 2011 the Veteran underwent a VA examination which involved a review of the claims file, an in-person interview, a controlled speech discrimination test (Maryland CNC), and a pure tone audiometry test.  The Veteran was diagnosed with mild bilateral hearing loss.  Based upon consideration of the Veteran's prior medical history the examiner opined that the Veteran's hearing loss was not likely due to service, as the his service records showed normal hearing at separation. 

At his hearing the Veteran stated that during service he spent most of his time in class, but when he visited troops in the field he heard artillery fire and on one occasion in particular felt ear pain due to hearing the gunfire without ear protection.  The Veteran further testified that his hearing has grown gradually worse over the years but that he did not seek treatment until fairly recently.

The Board is cognizant that the Veteran is a licensed radiologist and his opinion on medical matters carries a significant probative weight.  However in this case, the Veteran's opinion concerning the etiology between his current hearing loss and any acoustic trauma suffered during service is outweighed by the opinion of the VA examining audiologist who has more specialized knowledge and training and has provided a rationale to support her conclusion. 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current hearing loss is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Anxiety Disorder

The Veteran is currently in receipt of a 30 percent disability rating for his anxiety disorder with PTSD symptomatology.  He contends that a higher rating is warranted due to the severity of his condition. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran has been rated under Diagnostic Code 9413 for a generalized anxiety disorder.   The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

VA treatment records show complaints of insomnia during 2010, but no reports of depression, anxiety, or memory disturbance.

At a February 2011 VA psychological examination, the Veteran reported having a 
"full life" with a good relationship with his wife and children, many friends, and regular engagement in pleasurable activities outside work.  The Veteran denied any altercations, suicidal tendencies, or any problems with drugs, alcohol, or crowds.  The Veteran was employed full time as a radiologist.

The Veteran reported difficulty with awakening from sleep in a panic, which he assumed was due to nightmares about combat but often could not recall the dreams.  The Veteran also reported occasional panic attacks around certain stimuli that reminded him of warfare, although he attempted to avoid that stimuli.

The examiner assessed the Veteran's overall psychosocial functional status as excellent.  The Veteran was noted to have some signs of PTSD, but not enough to support a diagnosis under DSM-IV criteria.  Of these, the chronic sleep disturbance was noted to be the most significant.  The examiner opined that the Veteran's anxiety disorder would cause distress or impairment in social, occupational or other areas of functioning leading to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  The examiner assessed the Veteran's global assessment of functioning (GAF) score as 75, indicating a mild impairment.  The examiner opined that the Veteran would have no reduced reliability or productivity due to his psychological condition. 

In July 2011 the Veteran was assessed by a private psychologist where he reportedly claimed to suffer from anxiety and depression which limited him socially and professionally.  Specifically, these problems prevented him from completing certain medical procedures and caused a low frustration tolerance with his wife.  The Veteran reported difficulty falling/staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, tension, exaggerated startle response, worry about how others perceive him, frequent sadness, crying episodes, anhedonia, irritability, psychomotor retardation and sluggishness, feelings of worthlessness, excessive guilt, pessimism, isolation, and thoughts of death but no suicidal ideation.

The psychologist noted the Veteran was satisfied with relationship with his wife and described their marriage as positive, but was irritable.  The Veteran's anxiety was reported to cause problems at work but he had never received a reprimand and has had no problems interacting with supervisors or co-workers.  The Veteran presented as alert, fully oriented, generally cooperative and appropriately dressed and groomed.  His speech was relevant and at appropriate rate and volume.  There was no evidence of any disturbance in form or content of thought.  His intellectual functioning appeared above average.  His memory process was unimpaired, and there was no impairment in delayed recall.  He had no difficulty understanding verbal instructions.  His concentration and pace were moderately impaired.  The psychologist assigned the Veteran a GAF score of 48 and opined that the Veteran's level of impairment functioning and symptom severity rating were both severe.

At his Board hearing the Veteran stated that he was limiting his areas of practice by July 2011 due primarily to anxiety and not feeling comfortable to do work in interventional radiology, which he stated was a high pressure environment.  He reported ultimately retiring from radiology because he "didn't want to do it anymore" and that he was becoming increasingly irritable and having trouble sleeping.  He testified that these problems have persisted and he is now experiencing depression, but he has not sought treatment at any point.

The Veteran's reports seem significantly different from February 2011 to July 2011.  However, the two assessments coupled with the Veteran's hearing testimony do not suggest that his condition warrants higher than a 30 percent evaluation at any point.  

Neither evaluation noted a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking;  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Veteran's chief problems appear to be chronic sleep impairment, depressed mood, and anxiety, all characteristics of a 30 percent rating.  The Veteran additionally endorses hypervigilance and occasional panic attacks, also manifestations characteristic of a 30 percent disability.  The Veteran does endorse some symptoms characteristic of higher evaluations, including disturbances of motivation and mood and some difficulty with stressful circumstances and relationships.  However, the Veteran has reported a good relationship with his wife and family, no problems with his co-workers or supervisors, and the stress from work appears to be largely due to the difficulty and pressure inherent in his position as a radiologist.  Likewise the Veteran's disturbances of motivation and mood seem largely to revolve around his depression, anxiety and sleep impairment.

The Veteran's overall level of psychological functioning suggests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  He has attributed his decrease in work efficiency partially to irritability and difficulty concentrating and partially due to his not wanting to do the work anymore because of the time commitments and stressful nature of the position.  

IV.  Residuals of Prostate Cancer

The Veteran is in receipt of a noncompensable evaluation from June 15, 2009, until May 19, 2011, and a 40 percent evaluation since then under diagnostic code 7528 for residuals of prostate cancer.  38 C.F.R. §§ 4.115a, 4.115b.  The Veteran maintains that the severity of his condition warrants an initial rating of 60 percent throughout the appeal period.

Where diagnostic codes refer the decisionmaker to renal or voiding dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a. 

For a voiding dysfunction based on urine leakage; requiring the wearing of absorbent materials which must be changed less than 2 times per day, merits a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating; and requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent rating.

For a voiding dysfunction based on urinary frequency; daytime voiding interval between two and three hours, or; awakening to void two times per night, merits a 10 percent rating; daytime voiding interval between one and two hours, or; awakening to void three to four times per night, a 20 percent rating; and daytime voiding interval less than one hour, or; awakening to void five or more times per night, a 40 percent rating.  

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).

June 2009 VA treatment records show no dysuria, hematuria, flank pain, incontinence, hesitancy, erectile dysfunction, penile discharge, testicular mass or pain.

A September 2009 VA genitourinary examination found no general systemic symptoms due to genitourinary disease including no urinary symptoms, recurrent urinary tract infections (UTIs), obstructed voiding, stones, renal dysfunction, nephritis, or hydronephrosis.  The report shows mild occasional urinary leakage but that the wearing of absorbent materials was not required.  The report noted erectile dysfunction since the prostate surgery.  A November 2009 addendum notes the Veteran denied any urinary symptoms, denied urinating more than every 3 hours during the day, and rarely awakened at night to urinate.  

In a November 2010 statement the Veteran asserted that his symptoms are more in line with a 10 percent rating for wearing of absorbent materials which must be changed twice daily.  He noted urine leakage when sitting on a hard surface for a period of time, on bumpy rides or after urinating.  He also noted penile muscle paralysis which produced leakage with a full bladder.

The Veteran underwent a second VA examination in September 2011 where he reported urine leakage that required absorbent material which must be changed 2 to 4 times per day and that he awoke twice nightly to urinate.  No obstructive voiding or UTIs were reported.  The Veteran was again noted to have erectile dysfunction.  The Veteran reported that he was experiencing increased leakage making it difficult to play with his grandchildren or perform housework.

At his Board hearing the Veteran report problems with urinary leakage beginning prior to May 2011, increasing over the years to the point where he now has to wear absorbent materials and change them 6 times per day, awakening 3 to 4 times per night to urinate.  He thought that degree of frequency has persisted over the last 3-4 years but was not sure.  He denied any infections but discussed sexual problems including painful orgasms.  

The evidence does not show urinary tract infections, renal dysfunction, or obstructed voiding at any point during the appeal period.

The Veteran's September 2009 VA examination does not show that the Veteran's voiding dysfunction warranted a compensable evaluation at that time.  Likewise the Veteran did not indicate in his November 2010 statement that he required or was wearing absorbent materials.  The first time it is factually ascertainable from the record that the Veteran was wearing absorbent material which required changing was the September 2011 examination.  Likewise, the first time the Veteran reported having to awaken multiple times nightly was the September 2011 examination.  Thus, the criteria have not been met for a compensable rating based on voiding dysfunction prior to May 2011.  

The Veteran's condition was properly assessed at 40 percent based on the September 2011 VA examination.  The first time the Veteran reported requiring absorbent materials that must be changed 6 times daily was at his Board hearing where he also reported awakening 3 to 4 times nightly to urinate.  The Veteran testified that this had been occurring for a period of a few years although he was unsure of the dates.  Thus, based on the record, the earliest date it is factually ascertainable that the Veteran's prostate cancer residuals merit a 60 percent rating is from the time of his Board hearing on April 7, 2014.  A 60 percent rating is thus awarded from that date.

V.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the Veteran's disabilities.  The Veteran's anxiety disorder is productive of depression, anxiety, irritability, and chronic sleep impairment and the residuals of the Veteran's prostate cancer are productive of urinary leakage and increased voiding frequency.  All of these manifestations are contemplated in the schedular rating criteria.  The Veteran's erectile dysfunction is being compensated under a separate evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  Likewise, there is no indication the combined impairment from the Veteran's service connected disabilities are not adequately contemplated by their schedular evaluation.  


ORDER

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 30 percent for an anxiety disorder is denied.

For the period prior to May 19, 2011, a compensable initial disability rating for residuals of prostate cancer is denied.

For the period from May 19, 2011, to April 6, 2014, a disability rating in excess of 40 percent for residuals of prostate cancer is denied.

For the period since April 7, 2014, a disability rating of 60 percent for residuals of prostate cancer is granted.


REMAND

The Veteran has testified that he resigned from his previous employment at least in part due to his service-connected disabilities.  As the Veteran appears to be currently unemployed, the Board finds that the matter of entitlement to TDIU has been raised during the pendency of this appeal.  See Rice, 22 Vet. App. 447.  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.  An appropriate amount of time should be allowed for the Veteran to respond.

2.  Then, after conducting any additional development as may become indicated, adjudicate the TDIU issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran a Supplemental Statement of the Case and afford him an opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


